Order, Supreme Court, New York County (Sherry Heitler, J.), entered on or about April 11, 2000, which, in a medical malpractice action, denied plaintiffs’ motion to vacate their stipulation of settlement, unanimously affirmed, without costs.
There is no basis shown to set aside the stipulation of settlement entered into in open court after full allocution by the court (see, Hallock v State of New York, 64 NY2d 224, 230; Washo v Washo, 170 AD2d 827, 829). Concur — Nardelli, J. P., Tom, Mazzarelli, Ellerin and Rubin, JJ.